DETAILED ACTION
	Claims 1 and 3-20 are pending.  Claims 1 and 3-12 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The prior rejection of claim 2 under 112 (b) is withdrawn in light of Applicant canceling claim 2.
The prior art rejection of claims 1-5, 7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Ren is withdrawn as a result of Applicant amended the antimicrobial particle to be a micro particle or nanoparticle, which Ren does not anticipate.
Examiner’s Note
Applicant's amendments and arguments filed 09/02/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 09/02/2021, it is noted that claim 1 has been amended and no new matter or claims have been added.
New Rejections:
The following rejections are newly applied based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren (Ren, Long, University of Wollongong Theses Collection, (2018) pgs. 1-93, previously applied).
Regarding claim 1, the limitation of an antimicrobial particle comprising a liquid metal core comprising a liquid gallium or alloy thereof and a plurality of magnetic iron particles; and an inorganic passivation layer encapsulating the liquid metal core is met by Ren teaching Gallium based liquid metals and their hybrids as smart electronic materials (title).  Ren teaches suspending Fe in liquid metal wherein particles are demonstrated (Figure 6.2, page 75, first full paragraph) wherein the Fe is taught to be particles (page 74, last paragraph).  Two layers are observed in the gallistan nanodroplets, the liquid metal gallistan alloy core and the coating shell of gallium oxide (Page xii, Figure 4.3).  The Ga-oxide layer is taught to form when in the presence of oxygenated environment (including ambient air and water) (page 6, last paragraph).
Regarding the ‘antimicrobial particle’, Ren teaches the claimed structure and thus would be capable of antimicrobial effect, absent factual evidence to the contrary.
Regarding claim 3, the limitation of wherein the liquid gallium or alloy thereof comprises an alloy of gallium and indium or an alloy of gallium, indium and tin or consists of gallium is met by the Ren teaching Galistan (page 74, first paragraph), the elected Gallium or alloy thereof.
Regarding claim 4, the limitation of wherein the magnetic iron particles comprise Fe, Fe3O4, Fe2O3 or a combination thereof is met by Ren teaching pure Fe particles (page 74, first paragraph).

Regarding claim 7, the limitation of wherein the inorganic passivation layer comprises gallium oxide hydroxide or gallium oxide is met by Ren teaching the Ga based metal matrix has an outer layer that is sensitive to oxygen (page 75, second paragraph) wherein gallium oxide is formed on the surface (xii, figure 4.3).
Regarding claim 9, the limitation of wherein in response to a rotating magnetic field the particle is capable of becoming rod shaped, star shaped, spheroid shaped or a jagged sphere, is capable of fragmenting or a combination thereof is met by Ren teaching the gallium alloy Fe nanoparticle particles with inorganic passivation layer, thus Ren teaches the structure and would be capable of the intended use of responsive to magnetic field.  Additionally the gallium Fe matrix is taught to have deformability and changes in response to exposure to an external magnetic field (page 71, second paragraph) and thus would be capable of deformation when subjected to a magnetic field. 
Ren does not specifically recite the magnetic iron particles being in liquid gallium wherein the particles are microparticles or nanoparticles.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to form nanoparticles of gallium containing the magnetic particles as Ren teaches the formation of gallium particles in the form of nanodroplets which are stable through the formation of a thin gallium oxide skin in the air through a simple process of sonication and Ren also teaches that it is known to prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).

	Modified Rejections:
Claim Rejections - 35 USC § 103
Claims 1, 3-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0244037 (Applicant provided) in view of Wang (Wang, Hongzhang et al., Mater. Horiz, 2018, 5, 222-229).
Regarding claim 1, the limitation of an antimicrobial particle comprising a liquid metal core comprising a liquid gallium or alloy thereof and a plurality of magnetic iron particles; and an inorganic passivation layer encapsulating the liquid metal core is met by the ‘037 publication teaching liquid-phase alloy nanoparticles containing eutectic gallium indium nanoparticles (abstract).  The outer surface of the liquid phase metal alloy is taught as passivated by oxidizing the outer surface of the alloy material [0011].  The EGaIN material may be further doped with at least one additional alloying material 
The limitation of wherein the particle is a microparticle or a nanoparticle is met by the ‘037 publication teaching nanoparticles (claim 1) specifically sub 100 nm particles [0057].
Regarding claim 3, the limitation of wherein the liquid gallium or alloy thereof comprise an alloy of gallium and indium or an alloy of gallium, indium and tin or consist of gallium is met by the ‘037 publication teaching eutectic gallium indium liquid alloy (abstract).
	Regarding claim 7, the limitation of wherein the inorganic passivation layer comprises gallium oxide hydroxide or gallium oxide or a combination thereof is met by the ‘037 publication teaching passivation may take the form of a protective coating such as an oxide coating [0041].
	Regarding claim 9, the limitation of wherein in response to a rotating magnetic field the particle is capable of becoming rod shaped, star shaped, spheroid shaped or a jagged sphere, is capable of fragmenting or a combination thereof is met by the ‘037 teaching the gallium alloy Fe nanoparticle particles with inorganic passivation layer, thus the ‘037 teaches the structure and would be capable of the intended use of responsive to magnetic field.


The ‘037 publication does not specifically teach a plurality of magnetic iron particles (claim 1) specifically the magnetic iron particles comprise Fe, Fe3O4, Fe2O3 or a combination thereof (claim 4) of size range 35 nm to 1000nm (claim 5) at a concentration of 0.1 to 10 % w/w (claim 6).

Wang teaches liquid metal enabled soft material through loading chemically reactive iron nanoparticles into eutectic gallium-indium alloys (abstract).  EGaln and iron particles were taught as combined.  The liquid metal containing iron particles was separated from pure liquid metals under magnetic field (Figure 1).  The Fe particles were taught as absorbed into the liquid metal, a permanent magnet was placed outside the beaker enhancing the concentration of iron particles in the specific volume of the liquid metal bulk (page 223, first column 3rd paragraph).  The Fe is taught to be present from 6% but the weight ratio can reach 25% which is the upper limit.  For 6% ratio, the alloy had a good liquidity like pure liquid metal, for 25% Fe ratio, the alloy presents as a paste like or solid state (page 226, second column, last paragraph).  The Fe particles were taught to be iron particles of 50 nm, 26 nm and 1mm (page 228, experimental).  
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Fe nanoparticles in the Gallium indium nanoparticles taught by the ‘037 publication because the ‘037 publication teaches the .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0244037 and Wang as applied to claims 1, 3-7 and 9-10 above, and further in view of Bo (Applicant provided).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-7 and 9-10 are taught by the combination of the ‘037 publication and Wang.  
The combination of references does not specifically teach wherein the inorganic passivation layer has a thickness of between 0.7 and 1.4 nm (claim 8).
Bo teaches gallium based liquid metals (abstract).  The thickness of the intrinsically formed Ga oxide surface layer is 0.5 to 3 nm, wherein pure Ga or eutectic Ga based alloys are easily oxidized and form an amorphous Ga oxide layer in the 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention that the thickness of the oxide coating layer as taught by Bo would be used on the particles taught by the combination of the ‘037 publication and Wang as the ‘037 publication teaches the oxide layer being formed on the surface of a gallium alloy and Bo teaches the oxide layer thickness which is formed upon exposure to ambient environment.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as Bo teaches method of tuning the thickness of the oxide layer coating and further teaches the oxide layer decreases surface tension of liquid metal and thus is an optimizable parameter.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.

Claims 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0317992 in view of Wang and Arruebo (Arruebo, Manuel, et al., Nanotoday, volume 2, number 3 (June 2007), pgs. 22-32) as evidenced by Rangel-Vega (Applicant provided).
Regarding claim 1, the limitation of an antimicrobial core comprising: a liquid metal core comprising a liquid gallium or alloy thereof and an inorganic passivation layer encapsulating the liquid metal core is met by the ‘992 publication teaching core shell 
The limitation of wherein the particle is a microparticle or a nanoparticle is met by the ‘992 publication teaching the core shell particle is a nanoparticle, which is less than 100 nanometers and a microparticle from 0.1 microns to 100 microns ([0036]-[0037]).
Regarding claim 3, the limitation of wherein the liquid gallium or alloy thereof comprises an alloy including gallium, indium and tin is met by the ‘992 publication teaching the elected galinstan [0030].
Regarding claim 7, the limitation of wherein the inorganic passivation layer comprises gallium oxide hydroxide or gallium oxide or a combination thereof is met by the ‘992 publication teaching the formation of a self-passivating layer such as an oxide of the liquid metal when exposed to an oxidizers such as air or water [0033] including gallium oxide ([0042]-[0043]).
Regarding claim 8, the limitation of wherein the inorganic passivation layer has thickness of between 0.7 and 1.4 nm is met by the ‘992 publication at least one layer of inorganic material is less than 1 nm in thickness (claim 6).  In the case where the 
Regarding claims 10 and 12, the limitation of a composition comprising one or more antimicrobial particles according to claim 1 and a carrier fluid is met by the ‘992 publication teaching the combination of a core-shall particle comprising a liquid metal and at least one carrier fluid to form a suspension [0009] wherein the carrier fluid can function as an oxidizer and may be water [0010].
Regarding claim 11, the limitation of comprising at least one microparticles and at least one nanoparticle is met by the ‘992 publication teaching the core-shell particle may be at least one of a micro and nanosized particle [0008], thus teaching both micro and nano sized particles may be present.

The ‘992 publication does not specifically teach a plurality of magnetic iron particles (claim 1) specifically the magnetic iron particles comprise Fe, Fe3O4, Fe2O3 or a combination thereof (claim 4) of size range 35 nm to 1000nm (claim 5) at a concentration of 0.1 to 10 % w/w (claim 6).
The ‘992 publication does not specifically teach wherein in response to a rotating magnetic field the particle is capable of becoming rod shaped, star shaped, spheroid shaped or jagged sphere is capable of fragmenting or a combination (claim 9).
Wang teaches liquid metal enabled soft material through loading chemically reactive iron nanoparticles into eutectic gallium-indium alloys (abstract).  EGaln and iron particles were taught as combined.  The liquid metal containing iron particles was rd paragraph).  The Fe is taught to be present from 6% but the weight ratio can reach 25% which is the upper limit.  For 6% ratio, the alloy had a good liquidity like pure liquid metal, for 25% Fe ratio, the alloy presents as a paste like or solid state (page 226, second column, last paragraph).  The Fe particles were taught to be iron particles of 50 nm, 26 nm and 1mm (page 228, experimental).  
Arruebo teaches controlled release of drugs from nanostructured functional materials, especially nanoparticles is attracting increased attention because of the opportunities in cancer therapy and the treatment of other ailments.  The potential of magnetic NPs stems from the intrinsic properties of their magnetic cores combined with their drug loading capability and the biochemical properties that and be bestowed on them by means of a suitable coating (title).  The potential of drug delivery systems based on the use of nano and microparticles stems from significant advantages such as the ability to target specific locations in the body, the reduction of the quantity of drug needed to attain a particular concentration in the iconicity of the target (page 23, first column, second paragraph).  Magnetic drug delivery can be used to selectively target a disease causing organism, then a toxin for that organism could be delivered along with the agent (page 24, second column, last paragraph).  For magnetic targeting, a drug or therapeutic radionuclide is bound to a magnetic compound, introduced in the body and then concentrated in the target area by means of magnetic field (page 25, first column, last paragraph).  Drug release may be magnetically triggered (page 25, second column, th paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include Fe nanoparticles as taught by Wang in the galistan liquid metal core shell particles taught by the ‘992 publication because Wang teaches the inclusion of Fe in gallium materials was known at the time of the invention, thus leading one of ordinary skill in the art to an expectation of success in the inclusion of Fe nanoparticles in the gallium particles taught by the ‘992 publication.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to include Fe nanoparticles in the particles taught by the ‘992 publication because Wang teaches the inclusion of Fe nanoparticles to provide gallium with magnetic qualities and Arruebo teaches magnetic drug delivery from particles having several advantages including can be visualized, guided or held in place by means of magnetic field and heated in a magnetic field to trigger drug release.  One of ordinary skill in the art would motivated to use magnetic particles with those of the ‘992 publication as the ‘992 publication teaches the use of the core-shell particles for cancer treatment and drug delivery ([0063]-[0064]) and Arreubo teaches magnetic particle to be used for tumor treatment and used for drug delivery, thus one of ordinary skill in the art would be motivated to use obtained the benefits of magnetic particles included in the core-shell particles taught by the ‘992 publication which are utilized for cancer treatment and drug delivery.
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0317992, Wang and Arruebo as evidenced by Rangel-Vega as applied to claims 1 and 3-12 above, and further in view of Liang (Liang, Hanfeng et al, Chem. Mater. 2017, 29 pgs. 7278-7287).
As mentioned in the above 103(a) rejection, all the limitations of claims 1 and 3-12 are taught by the combination of the ‘992 publication, Wang and Arruebo.  
The combination of references does not teach the elected GaOOH inorganic passivation layer (claim 7).
Liang teaches Gallium oxyhydroxy (GaOOH) and gallium oxide serve as efficient surface passivation layers (page 7278, second column, second paragraph) and method 
It would have been obvious to one of ordinary skill in the art to substitute a first passivation layer as taught by the ‘992 publication, gallium oxide, with a second passivation layer, GaOOH, as taught by Liange with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as Liang teach both Gallium oxide and GaOOH being used as passivation layer and additionally teaches the formation of GaOOH passivation layer under mild conditions.

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	102 over Ren:

	In response, the anticipation rejection has been withdrawn in light of Applicant’s claim amendments.  Applicant is referred to the newly applied obviousness rejection over Ren.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to form nanoparticles of gallium containing the magnetic particles as Ren teaches the formation of gallium particles in the form of nanodroplets which are stable though the formation of a thin gallium oxide skin in the air through a simple process of sonication and Ren also teaches that it is known to place iron particles in gallium based matrix to form magneto active fluids or slurries.  Thus Ren teaches both the formation of the nanodroplet shape was known using gallium and the inclusion of iron particles of gallium was known thus rending it obvious to include iron particles in a gallium nanodroplet.
	The ‘037 publication (Hohman) in view of Wang:
	Applicant provides a background of the invention, including finding that a plurality of magnetic iron particles in liquid metal cores can be magnetically activated by magnetic field.
	In response, Wang teaches that inclusion of iron particles in a liquid bulk metal resulted in responsiveness when placed in a magnetic field (Figure 1, abstract, page 223, first column 3rd paragraph).

In response, the ‘037 publication teaches liquid-phase alloy nanoparticles containing eutectic gallium indium nanoparticles (abstract).  The outer surface of the liquid phase metal alloy is taught as passivated by oxidizing the outer surface of the alloy material [0011].  The EGaIN material may be further doped with at least one additional alloying material which includes iron [0012]. The ‘037 publication teaches the structure of the particle comprising the claimed ingredient and thus would be capable of being antimicrobial absent factual evidence to the contrary.  Applicant has provided no such evidence.
Applicant argues the ‘037 publication teaching doping the EGaIn material with iron is not the same as a liquid metal core comprising a liquid gallium or alloy thereof and a plurality of magnetic iron particles.
In response, the ‘037 publication liquid-phase alloy nanoparticles containing eutectic gallium indium nanoparticles (abstract).  The outer surface of the liquid phase metal alloy is taught as passivated by oxidizing the outer surface of the alloy material [0011].  The EGaIN material may be further doped with at least one additional alloying material which includes iron [0012].  Wang teaches liquid metal enabled soft material through loading chemically reactive iron nanoparticles into eutectic gallium-indium alloys (abstract).  Thus the combination of references teaches the claimed particles of liquid gallium alloy core containing iron particles.
Applicant argues Wang teaches a metallic foam (i.e. porous liquid metal material).  Wang teaches pores are of the mm scale and are likely larger than the micro 
In response, the ‘037 publication teaching liquid-phase alloy nanoparticles containing eutectic gallium indium nanoparticles (abstract).  The outer surface of the liquid phase metal alloy is taught as passivated by oxidizing the outer surface of the alloy material [0011].  The EGaIN material may be further doped with at least one additional alloying material which includes iron [0012].  Wang teaches liquid metal enabled soft material through loading chemically reactive iron nanoparticles into eutectic gallium-indium alloys (abstract).  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Fe nanoparticles in the Gallium indium nanoparticles taught by the ‘037 publication because the ‘037 publication teaches the use of additional metal in particle such as iron and Wang teaches the specific use of iron nanoparticles in gallium indium alloy.  Thus the combination of liquid gallium indium and iron nanoparticles was known at the time of the invention and thus would provide one of ordinary skill in the art a reasonable expectation of success of using iron nanoparticles for the iron taught to be combined with the gallium indium alloy in the ‘037 publication.
Applicant argues none of the cited reference teach or suggest the antimicrobial particles claimed.  None of the references teach that the particles can be magnetically 
In response, regarding the antimicrobial particle, the ‘037 publication teaches the structure of the particle comprising the claimed ingredient and thus would be capable of being antimicrobial absent factual evidence to the contrary.  The combination of references teach the structure of the particles containing liquid gallium or alloy thereof, a plurality of magnetic iron particles and an inorganic passivation layer, wherein the particles are in the claimed size range.   The ‘037 teaching the gallium alloy Fe nanoparticle particles with inorganic passivation layer and Wang further teaches responsiveness under magnetic field (Figure 1), thus the combination of references teach the structure and would be capable of the intended use of responsive to magnetic field, absent factual evidence to the contrary.
	The ‘037 publication, Wang and Bo:
	Applicant argues Bo is silent on the inclusion of iron particles in a liquid metal core and does not describe antibacterial particles having a liquid metal core as claimed.
	In response, Applicant’s arguments regarding inclusion of iron particles in a liquid metal core and antimicrobial properties are addressed when first presented.  Bo is presented for teaching the thickness of Ga oxide surface layers.
	The ‘992 publication (Thuo), Wang and Arruebo:
	Applicant argues Thuo describes core shell particles having a gallium containing core surrounded by an oxide layer.  There is not teaching of suggestion that the liquid phase has antimicrobial properties.  The ‘992 publication does not describe the inclusion of iron particles in the liquid metal core.  Applicant argues Rangel-Vega 
	In response, the ‘992 publication teaching core shell particles including a liquid metal core and at least one layer of inorganic material surrounding the liquid metal core (abstract).  Eutectic gallium indium is taught as the core-shell particles [0016].  Rangel-Vega evidenced gallium had potent antimicrobial effects (page 2, second column, second paragraph). It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include Fe nanoparticles as taught by Wang in the galistan liquid metal core shell particles taught by the ‘992 publication because Wang teaches the inclusion of Fe in gallium materials was known at the time of the invention, thus leading one of ordinary skill in the art to an expectation of success in the inclusion of Fe nanoparticles in the gallium particles taught by the ‘992 publication.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to include Fe nanoparticles in the particles taught by the ‘992 publication because Wang teaches the inclusion of Fe nanoparticles to provide gallium with magnetic qualities and Arruebo teaches magnetic drug delivery from particles having several advantages including can visualized, guided or held in place by means of magnetic field and heated in a magnetic field to trigger drug release.  
Applicant argues Arruebo uses the particles as a drug delivery system.  The claimed antimicrobial particles do not rely on the drug delivery to exert their antimicrobial effect.  Instead it is based on magnetic activation of the particles which cases the particles to change shape and move.

Applicant argues Wang is highly porous material that relies on iron particles to form the pores and thus would not be feasible in the nanoparticles and microparticles as claimed.
In response, Wang teaches the Fe particles are nanoparticles (50 nm, 26 nm and 1mm (page 228, experimental), and thus would be capable of inclusion in the particles of up to 100 microns taught by the ‘992 publication (microparticle from 0.1 microns to 100 microns ([0036]-[0037]).
Applicant argues none of the references teach a liquid metal core containing a plurality of iron particles surrounded by an inorganic passivation layer having antimicrobial properties, let alone that they can be magnetically activated.
In response, Applicant’s arguments regarding antimicrobial have been addressed above.  Regarding the limitation of wherein in response to a rotating magnetic field the particle is capable of becoming rod shaped, star shaped, spheroid shaped or jagged sphere is capable of fragmenting or a combination thereof is met by the ‘992 publication teaching the particles have a degree of deformability and/or a pliability that allows the particle to be shaped or formed [0038].  Wang teaches the inclusion of Fe particles in gallium which resulted in magnetic responsiveness.  Thus the particles of the ‘992 
The ’992 publication, Wang, Arruebo and Liang:
Applicant argues Liang fails to remedy the deficiencies of the ‘992 publication, Wang and Arreubo.
In response, Applicant’s arguments regarding the ‘992 publication, Wang and Arruebo are addressed above as first presented.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613